 Case 1-17-13567-cjf             Doc 76    Filed 09/08/20 Entered 09/08/20 10:38:38                 Desc Main
                                           Document     Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF WISCONSIN

    IN RE:                                                                             Case Number
    Terry W & Marion I Bubb                                                              17-13567 -13
                               Debtors

                                         NOTICE AND MOTION TO DISMISS


 Standing Chapter 13 Trustee, Mark Harring brings on this motion and respectfully represents:
     1. Debtors filed a petition for relief under chapter 13 of the United States Bankruptcy Code on
        October 17, 2017.
     2. The debtor has caused unreasonable delay that is prejudicial to creditors pursuant to 11 USC Sec.
        1307(c)(1) by failing to provide an update requested by this office regarding the probate case.
WHEREFORE your movant requests an order directing the dismissal of the above-captioned
chapter 13 proceeding.

PLEASE TAKE NOTICE that you must object or request a hearing on or before September 29, 2020
if you wish to contest this motion. Any objection or request for hearing that you file must be filed with the
court at the address listed below. If no objection or request for hearing is filed, the court shall grant the motion
without a hearing and the case will be dismissed.


       Dated: September 8, 2020                    /s/ Mark Harring
                                                   Standing Chapter 13 Trustee



                                              The Court's Address is:

                                                   United States Bankruptcy Court
                                                   120 N Henry
                                                   Room 340
                                                   Madison, WI 53703-2599




This copy of notice sent to:

      United States Bankruptcy Court
      120 N Henry
      Room 340
      Madison, WI 53703-2599
Case 1-17-13567-cjf         Doc 76     Filed 09/08/20 Entered 09/08/20 10:38:38                Desc Main
                                       Document     Page 2 of 2


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF WISCONSIN

 IN RE:                                                                            Case Number
 Terry W & Marion I Bubb                                                            17-13567-13
                         Debtors

                                          CERTIFICATE OF SERVICE

 I, Chelsey Jones, state that on September 8, 2020 I deposited in the U.S. Mail a true and correct copy
 of the notice and motion for dismissal to the following listed parties in envelopes with return addresses
 in case of non-delivery, unless parties are served via the CM/ECF System sponsored by the Court.




 United States Bankruptcy Court                            ATTORNEY JOHN F. HEDTKE
 120 N Henry                                               1217 E 1ST STREET
 Room 340                                                  DULUTH, MN 55805
 Madison, WI 53703-2599


 Terry W & Marion I Bubb
 P.O. Box 35
 South Range WI 54874




 I certify under penalty of perjury that the foregoing is true and correct.

 /s/ Chelsey Jones
 Office of the Standing Chapter 13 Trustee
